*595In a juvenile delinquency proceeding pursuant to Family Court Act article 3, St. Mary’s Children and Family Services appeals, by permission, from an order of the Family Court, Kings County (Hepner, J.), dated September 24, 2002, which, after a hearing upon a petition for a one-year extension of the subject child’s placement directed it “in the future, to respond to all explorations of placement by informing the Department of Probation exactly what program they intend to place a future respondent in.”
Ordered that the order is reversed, on the law, without costs or disbursements.
After the Family Court issued an order of disposition extending the placement of the subject child, the Family Court issued a separate order directing St. Mary’s Children and Family Services (hereinafter St. Mary’s) “in the future, to respond to all explorations of placement by informing the Department of Probation exactly what program they intend to place a future respondent in.”
The Family Court erred in failing to give St. Mary’s notice or an opportunity to be heard before issuing the order. In any event, the Family Court exceeded its authority (see generally Matter of Quinton A., 49 NY2d 328 [1980]; Matter of Dewayne B., 289 AD2d 571 [2001]). S. Miller, J.P, Friedmann, Townes and Mastro, JJ., concur.